DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	This Office Action is in response to amendment filed 7/26/2022.
	Claims 1-20 are pending in this action.
	Claims 1, 5, 7, 15-20 are currently amended. 
	This Office Action is Final.

Response to Arguments
3.	Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ono (US 2012/0062130 A1) in view of Pyun et al. (US 2018/0315369 A1; hereinafter Pyun). 

Regarding claim 1, Ono (Fig. 1) discloses a display device comprising: 
a first power supply circuit (power supply 204) configured to generate a pixel driving voltage (par [0101] [0104]);
a display panel (201) configured to receive the pixel driving voltage from the first power supply circuit (power supply 204) (par [0101] [0104]) and including a plurality of pixels (210) each configured to emit light based thereon (par [0101]); and 
a scan driver (202) generating scan signals having an on level for turning on transistor of the plurality of pixels (Fig.2 and  [0148] discloses that a scanning signal to be supplied to the scanning line 221 from L level to H level… This turns on the first switching transistor 317). It is also noted that it is well-known in the art the scan driver configured to receive the pixel driving voltage from the power supply circuit (for example, Kim 2010/0295834 used in claim 2 discloses that the scan driver 300 also receives the driving voltage from the power supply 500 to operate; see paragraph [0024]).

Ono does not explicitly teach a scan driver configured to receive the pixel driving voltage from the display panel, and to provide, as a scan signal based on the pixel driving voltage received from the display panel to the plurality of pixel. 
Pyun (Figs. 1, 5A) teaches teach a scan driver (310a, 312a) configured to receive the pixel driving voltage from the display panel, as a scan signals (i.e. Von and Voff)  based on the pixel driving voltage received from the display panel to the plurality of pixel ([0055] discloses that the power supply circuit 500 generates a gate-on voltage VON and a gate-off voltage VOFF and [0059] discloses that a gate signal that is generated by the gate driving chips 310a and 310b may be retrieved from one gate line (e.g., from the gate line connected to the feedback line FGL) through the feedback line FGL). 
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Ono with Pyun to teach a scan driver configured to receive the pixel driving voltage from the display panel. The suggestion/motivation would have been to compensate the distorted gate signals to drive the pixel circuit in the display panel.

7.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Pyun and further in view of Kim (US 2010/0295834A1).

Regarding claim 2, Ono and Pyun disclose the OLED display device of claim 1.
Ono and Pyun do not teach wherein the display panel further includes a power distribution circuit for transferring the pixel driving voltage to the plurality of pixels and wherein the scan driver receives the pixel driving voltage through the power distribution circuit of the display panel.
 Kim teaches wherein the display panel further includes a power distribution circuit (i.e. circuits in power supply 500) for transferring the pixel driving voltage to the plurality of pixels (see [0024] and [0027-0030]) and wherein the scan driver receives the pixel driving voltage through the power distribution circuit of the display panel (par [0024], the scan driver 300 also receives the driving voltage from the power supply 500 to operate).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Ono and Pyun with Kim to teach wherein the display panel further includes a power distribution circuit for transferring the pixel driving voltage to the plurality of pixels and wherein the scan driver receives the pixel driving voltage through the power distribution circuit of the display panel. The suggestion/motivation would have been to have the display operate.

8.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Pyun, Kim and further in view of Park et al. (US 2016/018763 A1; hereinafter Park).

Regarding claim 4, Ono, Pyun and Kim disclose the OLED display device of claim 2. However, Ono, Pyun and Kim do not teach wherein each of the plurality of pixels includes:
a switching transistor configured to transfer a data voltage in response to the scan signals from the scan driver; 
a storage capacitor configured to store the data voltage transferred through the switching transistor; 
a driving transistor coupled to the power distribution circuit, and configured to generate a driving current corresponding to the data voltage stored in the storage capacitor based on the pixel driving voltage provided through the power distribution circuit; and 
an OLED configured to emit light based on the driving current. 
Park (Figs. 2 and 6) teaches wherein each of the plurality of pixels (display panel includes a plurality of pixels, see [0081]) includes: 
a switching transistor (transistor ST) configured to transfer a data voltage in response to the scan signals from the scan driver (par [0103]); 
a storage capacitor (capacitor CST) configured to store the data voltage transferred through the switching transistor (par [0104]).
a driving transistor (driving transistor DT) coupled to the power distribution circuit (ELVDD), and configured to generate a driving current corresponding to the data voltage stored in the storage capacitor (storage capacitor CST) based on the pixel driving voltage provided through the power distribution circuit (par [0102-0106]); and 
an OLED configured to emit light based on the driving current (par [0106], Organic light-emitting diodes (OLEDs) may emit light according to the driving current generated by driving transistor DT).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Ono, Pyun and Kim with Park to teach a driving transistor coupled to the power distribution circuit, and configured to generate a driving current corresponding to the data voltage stored in the storage capacitor based on the pixel driving voltage provided through the power distribution circuit; and an OLED configured to emit light based on the driving current. The suggestion/motivation would have been to drive the pixel with simple structure of pixel circuit.


9.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Pyun, Kim in view of Zhu et al. (US 2018/0301518 A1; hereinafter Zhu).

Regarding claim 3, Ono, Pyun and Kim disclose the OLED display device of claim 2. However, Ono, Pyun and Kim do not teach wherein the power distribution circuit of the display panel has a grid structure. 
Zhu (Fig. 1) teaches wherein the power distribution circuit of the display panel has a grid structure (par [0020], the display area 1 is provided with a plurality of first power lines 3 extending along a first direction x and a plurality of second power lines 4 extending along a second direction y, the plurality of first power lines 3 and the plurality of second power lines 4 intersect with each other to form an integrated grid structure). 
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Ono, Pyun and Kim with Zhu to teach wherein the power distribution circuit of the display panel has a grid structure. The suggestion/motivation would have been that the power supply voltages received by the OLEDS at different position are uniform.

10.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Pyun and further in view of Takahashi et al. (US 2018/0322843 A1; hereinafter Takahashi).
Regarding claim 5, Ono and Pyun disclose the OLED display device of claim 1. However, Ono and Pyun do not teach further comprising: 
a second power supply circuit configured to generate a gate off voltage, 
wherein the scan driver further receives the gate off voltage from the second power supply circuit, outputs the pixel driving voltage as the scan signals having an on level, and outputs the gate off voltage as the scan signals having an off level.
Takahashi (Figs. 2, 5) teaches:
a second power supply circuit (power supply 20 (par [0123], power supply voltage generating unit 200(5)) configured to generate a gate off voltage (par [0123], a fifth power supply voltage generating unit 200(5) that generates a gate-off power supply voltage VGL from the direct-current voltage VDC), 
wherein the scan driver further receives the gate off voltage from the second power supply circuit (par [0104], a gate-off power supply voltage VGL which is a power supply voltage required for the operation of the gate driver 320 and used to bring the gate bus lines GL into a non-selected state), outputs the pixel driving voltage as the scan signals having an on level (par [0106], [0110], a gate-on power supply voltage VGH which is a power supply voltage required for the operation of the gate driver 320 and used to bring the gate bus lines GL into a selected state), and outputs the gate off voltage as the scan signals having an off level (par [0106], [0110], a gate-off power supply voltage VGL which is a power supply voltage required for the operation of the gate driver 320 and used to bring the gate bus lines GL into a non-selected state).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Ono and Pyun with Takahashi to teach a second power supply circuit configured to generate a gate off voltage,  wherein the scan driver further receives the gate off voltage from the second power supply circuit, outputs the pixel driving voltage as the scan signals having an on level, and outputs the gate off voltage as the scan signals having an off level. The suggestion/motivation would have been to reduce power consumption of a display device.

Regarding claim 6, Ono, Pyun and Takahashi disclose the OLED display device of claim 5. However, Ono and Pyun do not teach further comprising: a controller configured to control the scan driver by providing a scan start signal and a scan clock signal to the scan driver.
Takahashi (Fig. 1) teaches a controller (timing controller 310) configured to control the scan driver (gate driver 320) by providing a scan start signal (par [0106], a gate start pulse signal GSP) and a scan clock signal to the scan driver (par [0106], a gate clock signal GCK).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Ono and Pyun with Takahashi with Takahashi to teach a controller configured to control the scan driver by providing a scan start signal and a scan clock signal to the scan driver. The suggestion/motivation would have been to reduce power consumption of a display device.

11.	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Pyun, Takahashi and further in view of Kim et al. (US 2010/0060619 A1; hereinafter Kim’619).
Regarding claim 7, Ono and Pyun and Takahashi disclose the OLED display device of claim 6.  Ono (Fig. 1A) teaches a circuit configured to receive the pixel driving voltage from the first power supply circuit (power supply 204) (par [0101] [0104]).
 However, Ono and Pyun do not teach wherein the scan driver includes: a shift register configured to sequentially generate internal scan signals by shifting the scan start signal in response to the scan clock signal; and 
an output buffer circuit configured to receive the pixel driving voltage from the first power supply circuit, to further receive the gate off voltage from the second power supply circuit, to output the pixel driving voltage as the scan signals having the on level in response to the internal scan signals, and to output the gate off voltage as the scan signals having the off level. 
Takahashi (Figs. 1, 4) teaches wherein the scan driver configured to sequentially generate internal scan signals (active scanning signals) by shifting the scan start signal (gate start pulse signal GSP) in response to the scan clock signal (gate clock signal GCK) (par [0107]); and 
scan driver (320) further receive the gate off voltage (VGL) from the second power supply circuit (power supply 20 (par [0123], power supply voltage generating unit 200(5)), to output the pixel driving voltage as the scan signals having the on level in response to the internal scan signals (par [0106], [0110], a gate-on power supply voltage VGH which is a power supply voltage required for the operation of the gate driver 320 and used to bring the gate bus lines GL into a selected state), and to output the gate off voltage as the scan signals having the off level (par [0106], [0110], a gate-off power supply voltage VGL which is a power supply voltage required for the operation of the gate driver 320 and used to bring the gate bus lines GL into a non-selected state).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Ono and Pyun with Takahashi to teach wherein the scan driver configured to sequentially generate internal scan signals by shifting the scan start signal in response to the scan clock signal; and  a scan driver configured to receive the pixel driving voltage from the first power supply circuit, to further receive the gate off voltage from the second power supply circuit, to output the pixel driving voltage as the scan signals having the on level in response to the internal scan signals, and to output the gate off voltage as the scan signals having the off level. The suggestion/motivation would have been to reduce power consumption of a display device.
Ono, Pyun and Takahashi do not teach a scan driver includes a shift register and an output buffer.
Kim’619 (Figs. 1, 4) teaches wherein the scan driver (par [0045], the gate drive portion 400 includes first and second shift registers 410a, 410b, a level shifter 420 connected to the first and second shift registers 410a, 410b, and an output buffer 430).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Ono, Pyun and Takahashi with Kim’619 to teach a scan driver includes a shift register and an output buffer. The suggestion/motivation would have been to improve charging time of sub pixels in a display device.

Regarding claim 8, Ono, Pyun, Takahashi and Kim’619 disclose the OLED display device of claim 7. 
However, Ono and Pyun do not teach wherein the second power supply circuit further generates a digital high-level power supply voltage and a digital low-level power supply voltage, and 
wherein the shift register operates based on the digital high-level power supply voltage and the digital low-level power supply voltage received from the second power supply circuit.
Takahashi (Figs. 1, 4) teaches wherein the second power supply circuit (power supply 20, power supply voltage generating unit 200(4) and 200(5)) further generates a digital high-level power supply voltage (par [0108], digital video signals and VGH) and a digital low-level power supply voltage (par [0108], digital video signals and VHL), and 
wherein the scan driver operates based on the digital high-level power supply voltage (par[0106], [0108], [0110], digital video signals and VGH) and the digital low-level power supply voltage (par[0106], [0108], [0110], digital video signals and VHL) received from the second power supply circuit (power supply 20, power supply voltage generating unit 200(4) and 200(5)).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Ono and Pyun with Takahashi to teach wherein the second power supply circuit further generates a digital high-level power supply voltage and a digital low-level power supply voltage, and wherein the scan driver operates based on the digital high-level power supply voltage and the digital low-level power supply voltage received from the second power supply circuit. The suggestion/motivation would have been to reduce power consumption of a display device.
Ono, Pyun and Takahashi do not teach a scan driver includes a shift register.
Kim’619 (Figs. 1, 4) teaches wherein the scan driver (par [0045], the gate drive portion 400 includes first and second shift registers 410a, 410b, a level shifter 420 connected to the first and second shift registers 410a, 410b, and an output buffer 430).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Ono, Pyun and Takahashi with Kim’619 to teach a scan driver includes a shift register. The suggestion/motivation would have been to improve charging time of sub pixels in a display device.

Regarding claim 9, Ono, Pyun, Takahashi and Kim’619 disclose the OLED display device of claim 7.
However, Ono, Pyun and Takahashi do not teach wherein the scan driver further includes: a level shift circuit configured to receive the pixel driving voltage from the first power supply circuit, to increase a voltage level of the internal scan signals output from the shift register based on the pixel driving voltage, and to provide the output buffer circuit with the internal scan signals having the increased voltage level.
Kim’619 (Figs. 4 and 5) teaches wherein the scan driver further includes: 
a level shift circuit (level shifter 420) configured to receive the pixel driving voltage from the first power supply circuit (par [0047], Vga indicates gate voltages applied to the odd-numbered gate lines G1a, G2a, . . . , Gna and Vgb indicates gate voltages applied to the even-numbered gate lines G1b, G2b, . . . , Gnb), to increase a voltage level of the internal scan signals output from the shift register based on the pixel driving voltage (par [0048], when the vertical synchronization start signal STV is applied to the first and second shift registers 410a, 410b, first stages ST1a, ST1b (shown in FIG. 4) of the first and second shift registers 410a, 410b synchronize with rising edges of the first and second gate clock signals CPV1, CPV2 during a high level of the vertical synchronization start signal STV and output gate signals Vg1a, Vg1b, respectively), and to provide the output buffer circuit with the internal scan signals having the increased voltage level (par [0046], provide the output buffer 430 with internal scan signals having the increased voltage level).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Ono, Pyun and Takahashi with Kim’619 to teach a level shift circuit configured to receive the pixel driving voltage from the first power supply circuit, to increase a voltage level of the internal scan signals output from the shift register based on the pixel driving voltage, and to provide the output buffer circuit with the internal scan signals having the increased voltage level. The suggestion/motivation would have been to improve charging time of sub pixels in a display device.

12.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Pyun and further in view of Zhao et al. (US 2012/0262440A1: hereinafter Zhao) and further in view of Zhu et al. (US 2018/0301518 A1; hereinafter Zhu), Kim (US 2015/0170574 A1; hereinafter Kim’574).

Regarding claim 10, Ono and Pyun disclose the OLED display device of claim 1.
Ono and Pyun do not teach wherein the scan driver receives the pixel driving voltage through the first power supply line and the power wiring of the display panel from the first power supply circuit.
Zhao further teaches wherein the scan driver (scanning driver 23) receives the pixel driving voltage through the first power supply line (scanning voltage generator 22) (par [0035], the scanning driver 23 is configured for receiving the regenerated scanning voltage VGL' and the second scanning voltage VGH).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Ono and Pyun with Zhao to teach the scan driver receives the pixel driving voltage through the first power supply line. The suggestion/motivation would have been to reduce or even eliminate the picture flickering caused by the change of the common voltage.

Ono, Pyun and Zhao do not teach wherein the display panel further includes power wiring for transferring the pixel driving voltage to the plurality of pixels.
wherein the first power supply circuit applies the pixel driving voltage to the power wiring of the display panel through a first power supply line.
Zhu (Fig. 1) teaches wherein the display panel further includes power wiring (par [0020],  the display area 1 is provided with a plurality of first power lines 3 extending along a first direction x and a plurality of second power lines 4 extending along a second direction y, the plurality of first power lines 3 and the plurality of second power lines 4 intersect with each other to form an integrated grid structure) for transferring the pixel driving voltage to the plurality of pixels (par [0020], the display area 1 is provided with a plurality of OLEDs distributed in a matrix (not shown in FIG. 1)) (par [0021], the driving chip 5 is electrically connected with the grid structure at a position below the display area 1, and the driving chip 5, as a power supply, supplies power to the plurality of OLEDs distributed in a matrix in the display area 1 through the grid structure).
wherein the first power supply circuit (par [0021], the driving chip 5, as a power supply) applies the pixel driving voltage to the power wiring of the display panel (par [0021], the driving chip 5 is electrically connected with the grid structure at a position below the display area 1, and the driving chip 5, as a power supply, supplies power to the plurality of OLEDs distributed in a matrix in the display area 1 through the grid structure).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Ono, Pyun, Zhao with Zhu to teach wherein the display panel further includes power wiring for transferring the pixel driving voltage to the plurality of pixels; wherein the first power supply circuit applies the pixel driving voltage to the power wiring of the display panel. The suggestion/motivation would have been that the power supply voltages received by the OLEDS at different position are uniform.
Ono, Pyun, Zhao and Zhu do not teach wherein the first power supply circuit applies the pixel driving voltage to the power wiring of the display panel through a first power supply line.
Kim’574 (Figs. 1, 3) teach wherein the first power supply circuit (power supply unit 140) applies the pixel driving voltage to the power wiring of the display panel through a first power supply line (power source lines P1 to Pm) (par [0047], power supply unit 140 configured to supply a driving voltage ELVDD to the pixels P through a plurality of power source lines P1 to Pm).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Ono, Pyun, Zhao with Zhu to teach teach wherein the first power supply circuit applies the pixel driving voltage to the power wiring of the display panel through a first power supply line. The suggestion/motivation would have been to provide driving voltage to pixels on the display panel.
Allowable Subject Matter
13.	Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art of records, either alone or combination do not teach the claimed limitations “a power board coupled to the second flexible film, the first power supply circuit disposed on the power board, wherein the first power supply line is formed on the power board, the second flexible film, the control board, the first flexible film, the first source board and the first source film” recited in claim 11.
	Claims 12-13 are objected to as being depend upon claim 11.
14.	Claim 14 is allowed since none of the prior art, alone or in combination, teaches or suggest the limitation “a power board coupled to the second flexible film, the first power supply circuit disposed on the power board: a power supply line formed on the power board, the second flexible film, the control board, the first flexible film, the source board and the source film, and configured to apply the pixel driving voltage generated by the first power supply circuit to the power wiring of the display panel”.
15. 	Claim 15 is allowed since none of the prior art, alone or in combination, teaches or suggest the limitation “a display panel comprising: a power distribution circuit having at least one power supply terminal for receiving the pixel driving voltage and a plurality of output terminals; a plurality of pixels connected to the plurality of output terminals; and at least one scan power line connected to at least one of the plurality of output terminals; and a scan driver configured to receive the pixel driving voltage through the at least one scan power line of the display panel, and to provide, as scan signals having an on level for turning on transistors of the plurality of pixels, the pixel driving voltage received from the display panel to the plurality of pixels”.
Claims 16-20 are objected to as being depend upon claim 15.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGAN T. PHAM-LU whose telephone number is (571)270-1889. The examiner can normally be reached M-F 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D. NGUYEN can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGAN T. PHAM-LU/Examiner, Art Unit 2691 

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691